Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 24, 2013

                                     No. 04-13-00148-CV

                                       Javier H. PEREZ,
                                           Appellant

                                               v.

                         Patricia VILLARREAL and Israel Villarreal,
                                        Appellees

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2011-CVT-000406-D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                        ORDER
        On April 9, 2013, we ordered appellant to file a response offering a reasonable
explanation for failing to file the notice of appeal timely or establishing that the notice was
timely filed. On April 22, 2013, appellant filed a response, offering an explanation for the
untimely filing. We have reviewed the response and find the explanation offered for the late
filing of the notice of appeal to be reasonable. Accordingly, we will retain the appeal on the
court’s docket. The clerk’s and reporter’s records have been filed. Appellant’s brief is now due.
We order appellant to file his brief on or before May 24, 2013.

       The clerk of this court is ordered to send a copy of this order to appellant and all
counsel.


                                                    ____________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2013.


                                                    ____________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court